DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 6, and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, 3GPP document (“3GPP TS 36.323 v15.1.0” September 2018) teaches “PDCP provides its services to the RRC and user plane upper layers at the UE or to the relay at the evolved Node B (eNB).”(Fig.4.2.2.1, Section 4.3.1, page 11), in view of R2-1815006 (“Support segmentation and concatenation on RRC message transmission” 8th-12th October 2018) teaches a method “when the data size from upper layers is larger than the maximum supported PDCP SDU size, …”(Section 4.3.1, page 1)) Furthermore, the R2-1815006 document teaches “the PDCP entity shall segment the data into multiple PDCP SDU in sequence”(Section 4.3.1, page 1), and R2-1817648 (“Segmentation of UE Radio Capability information” 12th-16th November 2018) teaches UECapabilityEnquiry and UECapabilityInformation message(s) (Fig.1), fail to disclose: “receiving, from a base station (BS) via a radio resource control (RRC) signaling, a UE capability enquiry message including an indicator indicating that a segmentation of a UE capability information message is allowed; … 
 [[when ]]in case that the size of the UE capability information[[RRC]] message exceeds the maximum PDCP SDU size, performing [[a ]]the segmentation of the UE capability information[[RRC]] message into a plurality of segments in a RRC layer based on the indicator; …
wherein each of the messages includes information on a segment number and information for segment type.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3-5 are also allowed by virtue of their dependency on claim 1.
Regarding claim 6, the best prior art found during the examination of the present, 3GPP document (“3GPP TS 36.323 v15.1.0” September 2018) teaches “PDCP provides its services to the RRC and user plane upper layers at the UE or to the relay at the evolved Node B (eNB).”(Fig.4.2.2.1, Section 4.3.1, page 11), in view of R2-1815006 (“Support segmentation and concatenation on RRC message transmission” 8th-12th October 2018) teaches a method “when the data size from upper layers is larger than the maximum supported PDCP SDU size, …”(Section 4.3.1, page 1)) Furthermore, the R2-1815006 document teaches “the PDCP entity shall segment the data into multiple PDCP SDU in sequence”(Section 4.3.1, page 1), and R2-1817648 (“Segmentation of UE Radio Capability information” 12th-16th November 2018) teaches UECapabilityEnquiry and UECapabilityInformation message(s) (Fig.1), fail to disclose: “… receive, from a base station (BS) via a radio resource control (RRC) signaling, a UE capability enquiry message including an indicator indicating that a segmentation of a UE capability information message is allowed; … 
 [[when ]]in case that the size of the UE capability information[[RRC]] message exceeds the maximum PDCP SDU size, performing [[a ]]the segmentation of the UE capability information[[RRC]] message into a plurality of segments in a RRC layer based on the indicator; …
wherein each of the messages includes information on a segment number and information for segment type.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 8-10 are also allowed by virtue of their dependency on claim 6.
Regarding claim 11, the best prior art found during the examination of the present, R2-1815006 (“Support segmentation and concatenation on RRC message transmission” 8th-12th October 2018) teaches a method “when the data size from upper layers is larger than the maximum supported PDCP SDU size, …”(Section 4.3.1, page 1)) Furthermore, the R2-1815006 document teaches “the PDCP entity shall segment the data into multiple PDCP SDU in ”(Section 4.3.1, page 1), in view of R2-1817648 (“Segmentation of UE Radio Capability information” 12th-16th November 2018) teaches UECapabilityEnquiry and UECapabilityInformation message(s) (Fig.1), and 3GPP document (“3GPP TS 36.323 v15.1.0” September 2018) teaches “PDCP provides its services to the RRC and user plane upper layers at the UE or to the relay at the evolved Node B (eNB).”(Fig.4.2.2.1, Section 4.3.1, page 11), fail to disclose: “transmitting, to a user equipment (UE) via a radio resource control (RRC) signaling, a UE capability enquiry message including an indicator indicating that a segmentation of a UE capability information message is allowed,  …
wherein the segmentation of the [[RRC ]]UE capability information message is performed in a RRC layer based on the indicator in case thata size of the UE capability information message exceeds a maximum packet data convergence protocol (PDCP) service data unit (SDU) size, and 
wherein each of the messages includes information on a segment number and information for segment type.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 13-14 are also allowed by virtue of their dependency on claim 11.

Conclusion
3.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
December 27, 2021